DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2021 and 06/27/2022 are being considered by the examiner.

Drawings
The drawings are objected to because the numbers in Figures 1 and 2 are cut off.  Also, in Figures 3a and 3b, some of the text is cutoff. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 36, 39 and 42 are objected to because of the following informalities: 
Regarding Claim 36, Line 6, “13C atoms” is recited. This recitation is inconsistent with previous recitations of just “13C”. The Examiner suggests either removing “atoms” from Line 6 or changing all recitations of “13C” to “13C atoms” or “the 13C atoms” as appropriate.  
Regarding Claim 39, the Examiner suggests changing the period on Line 3 to a comma.
Regarding Claim 42, the Examiner suggests amending “the microwave” to “the microwave field” to make the limitation consistent with Claim 36.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 32, 33 and 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 32 recites, “A process using refractive material as optical repeaters for dispersing light into and throughout an opaque powder, for enhancing spin excitation of the powder in a hyperpolarization application.”
Because the Claim only recites the “use” of “dispersing light into and throughout an opaque powder” without any active, positive steps delimiting how this use is actually practiced, the claim is a “use” Claim (see MPEP 2173.05(q)) and raises the issue of indefiniteness.
Dependent Claims 33 and 35 do not recite any active, positive steps, and are therefore also rejected under 35 U.S.C. 112(b).
Regarding Claim 35, the phrase "or the like" renders the claim(s) indefinite because the claims include elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claims unascertainable. See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 41 is dependent on Claim 40, which in turn is dependent on Claim 39. Claim 39 recites, “the further chemical composition which is present within said suspension is a pyruvate.” Claim 40 recites, “leaving the hyperpolarized further composition for injection into the human body for MRI imaging.” And Claim 41 recites, “leaving hyperpolarized pyruvate for injection into the human body for MRI imaging”. Since Claim 39 has already recited that the further chemical composition is a pyruvate, then the recitation of Claim 40 of “the hyperpolarized further chemical composition” would be equivalent to ‘the hyperpolarized pyruvate’. Thus, the recitation of “the hyperpolarized pyruvate” in Claim 41 does not further limit the subject matter of Claim 40.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32, 33 and 35 are rejected under 35 U.S.C. 101 because they are not proper process claims that recite active positive steps. (See 35 U.S.C. 112(b) Rejection of Claims 32, 33 and 35.) Please see MPEP 2106 I and see MPEP 2173.05(q).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, 21, 23, 28, 32, 33, 35-37, 39 and 42-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwartz et al. (US Pre-Grant Pub 2019/0369175 A1, Provisional Application Filing Date June 1, 2018, herein Schwartz '175).
Regarding Claims 20, 21, 23, 28, 32, 33, 35-37, 39 and 42-45, Schwartz ‘175 teaches:

    PNG
    media_image1.png
    406
    315
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    495
    500
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    447
    535
    media_image3.png
    Greyscale

[Claim 20] A suspension (Fig 6B; ¶[0078] Preferably, the particles are part of a liquid. More preferably,… the particles are part of a liquid suspension, either as part of a material suspended in a suspensory agent…; ¶[0143] For example, FIG. 6B illustrates an exemplary experimental setup may comprise a solution of pyruvate particles 1 with a  suspension of nanodiamonds 9 containing color centers 8, such as NV centers.) for enhanced polarization of 13C (¶[0282] As seen in FIG. 23, polarization conditions for optically polarizing NV centers and transferring polarization to .sup.13C spins may include, but are not limited to, magnetic field, temperature, chemical composition, and phase of matter.) and MRI imaging (¶[0126] In some embodiments, one or more particles hyperpolarized may be used in a nuclear magnetic imaging (NMR) or magnetic resonance imaging (MRI) applications.), 
said suspension (suspension, Fig 6B, ¶[0143] suspension) comprising (ensembles of such, ¶[0276] The solid catalyst may comprise nano- or microstructured substrates, micro- or nano-particles or ensembles of such.; ¶[0274] As seen in FIG. 24, the diamond may comprise, for example, one or more nanostructure diamonds or ensembles of micro- or nano-diamond particles.) of a first plurality of particulates (9, Fig 6B, ¶[0143] nanodiamonds 9; ¶[0274] nano-diamond particles) having NV centers (8, Fig 6B, ¶[0143] color centers 8, such as NV centers) and a second plurality of particulates (¶[0274] micro-particles) for providing internal reflection of light with wavelength (¶[0091] 538 nm laser) for the excitement (¶[0091] or example, NV centers may exhibit polarization up to 95% after optical polarization. In the context of the present disclosure, “optical pumping” may be defined as the irreversible transfer of the quantum state of the electron spin to a specific state thanks to the combination of laser irradiation and spontaneous emission of the absorbed laser light. The optical pumping may be achieved by irradiating the electron spins inside the polarization structure with monochromatic light. Light sources for optical pumping may include, but are not limited to, lasers, such as a 538 nm laser, one or more light emitting diodes (LEDs), or other light sources with a suitable wavelength (e.g. green light for NV centers in diamond, infrared and red for silicon vacancy in silicon carbide).) of NV centers (8, Fig 6B) and 13C (¶[0282] see above).
Schwartz teaches in ¶[0276] , "The solid catalyst may comprise... micro- or nano-particles or ensembles of such." The Examiner is interpreting this as meaning that the solid catalyst may comprise micro-particles, or that the solid catalyst may comprise nano-particles, or that the solid catalyst may comprise an ensemble of "such" wherein "such" refers to micro-particles and nano-particles. Because it is listed as a third option, 'ensemble' indicates an option different from the first two options, namely, an option different from a solid catalyst that was just micro-particles or a solid catalyst that was just nano-particles. Since 'ensemble' means a group of items viewed as a whole rather than individually, 'ensemble' as taught in ¶[0276] means a grouping that includes both micro-particles and nano-particles. Micro-particles refers to micro-diamonds and nano-particles refers to nano-diamonds as evidenced by the teaching in ¶[0274] of "micro- or nano-diamond particles".

[Claim 21] first plurality of particulates is comprised of nanodiamonds (9, Fig 6B; nano-diamond particles, ¶[0274] As seen in FIG. 24, the diamond may comprise, for example, one or more nanostructure diamonds or ensembles of micro- or nano-diamond particles.; ¶[0276] The solid catalyst may comprise nano- or microstructured substrates, micro- or nano-particles or ensembles of such.), and wherein
the nanodiamonds are sized in the range of from 30nm to 999nm (¶[0145] nanodiamonds with diameter up to about 50 nm or more are also possible).

[Claim 23] the second plurality of particulates is comprised of minidiamonds or 
the second plurality is comprised of microdiamonds (micro-... diamond particles, ¶[0274] As seen in FIG. 24, the diamond may comprise, for example, one or more nanostructure diamonds or ensembles of micro- or nano-diamond particles.; ¶[0276] The solid catalyst may comprise nano- or microstructured substrates, micro- or nano-particles or ensembles of such.)) or 
the second plurality of particulates is comprised of quartz or 
the second plurality of particulates is comprised of glass.

[Claim 28] the second plurality of particulates is comprised of two or more of minidiamonds, microdiamonds (¶[0276] micro-…particles), quartz (porous silica, ¶[0276] In some embodiments, the solid catalyst may comprise an ensemble of micro- or nano-particles, and the particles may be in a powder form, suspended in a solution, arrayed in a packed-bed-type geometry, or inside another material, such as a hydrogel or porous silica.; quartz consists primarily of silica, and thus porous silica can be interpreted as quartz) or glass.

[Claim 32] A process using refractive material as optical repeaters (¶[0274] micro-particles; ¶[0274] micro-…diamond particles) for dispersing light (¶[0251] Upon illumination or irradiation with a green (laser) light) into and throughout an opaque powder (¶[0276] In some embodiments, the solid catalyst may comprise an ensemble of micro- or nano-particles, and the particles may be in a powder form, suspended in a solution), for enhancing spin excitation (¶[0251] Upon illumination or irradiation with a green (laser) light, the electron spin moment of the NV center may be, on the one hand, substantially polarized into the non-magnetized ground state (“0”). On the other hand, upon excitation, the NV center may emit light in the red wavelength range, wherein the number of photons is dependent on the spin state of the electron spin moment before the irradiation.) of the powder (¶[0276] the particles may be in a powder form) in a hyperpolarization application (¶[0010] The embodiments of the present disclosure include systems, devices, and methods of optically hyperpolarizing a solid catalyst.).

[Claim 33] the opaque powder (¶[0276] the particles may be in a powder form) is nanodiamonds (¶[0274] nano-diamond particles) or microdiamonds, and wherein
the nanodiamonds (¶[0274] nano-diamond particles) or microdiamonds is blended with other chemicals (¶[0143] For example, FIG. 6B illustrates an exemplary experimental setup may comprise a solution of pyruvate particles 1 with a  suspension of nanodiamonds 9 containing color centers 8, such as NV centers.).

[Claim 35] the optical repeaters are provided by microdiamonds (¶[0274] micro-particles; ¶[0274] micro-…diamond particles), minidiamonds or crushed quartz, glass or the like, or combinations thereof.

[Claim 36] A process for enhancing polarization of 13C (¶[0282] As seen in FIG. 23, polarization conditions for optically polarizing NV centers and transferring polarization to .sup.13C spins may include, but are not limited to, magnetic field, temperature, chemical composition, and phase of matter.) for subsequence MRI imaging (¶[0126] In some embodiments, one or more particles hyperpolarized may be used in a nuclear magnetic imaging (NMR) or magnetic resonance imaging (MRI) applications.), the process comprising:
providing a suspension according to claim 20 (see Rejection of Claim 20); and
applying light (4, Fig 10, ¶[0144] A laser 4 may be configured to excite the color center electrons.), magnetic field (3, Fig 10, ¶[0144] As seen in FIG. 10, the solution may be placed in the magnetic field of an electromagnet 3.) and microwave field (5, 6, Fig 10, ¶[0144] A microwave source 5, in combination with a resonator 6, may allow facilitation of polarization transfer from NV center spins to the .sup.13C nuclei in the pyruvate.) to said suspension (see Rejection of Claim 20; ¶[0144] FIG. 10 illustrates the conceptual details of the exemplary experimental setup of FIG. 6B with a solution of pyruvate particles 1 with a suspension of nanodiamonds 9 containing NV centers 8.), such that the NV centers (901, colour centre, Fig 9) are polarized (901, Initialize the colour centre via optical irradiation, Fig 9) and such that the electron spins of the NV centres are transferred (¶[0282]) to 13C atoms (¶[0069] In the context of the present disclosure, polarizable nuclear spins may be defined as any species of nuclei with nonzero spin, such as .sup.1H, .sup.13C, .sup.15N, .sup.19F, .sup.29Si, .sup.31P, etc.; ¶[0144] .sup.13C nuclei in the pyruvate.) upon the Rabi frequency of the NV centres matching the Larmor frequency of 13C (903, Apply microwave initialization and "spin locking" such that the colour centre Rabi frequency in the rotating frame is equal to the nuclear spins' Larmor frequency, Fig 9);
wherein the particulates of the second plurality reflect and transmit the light through the suspension such that said light is distributed through said suspension (see explanation below).
Laser 4 of Figure 10 transmits light through the suspension to excite the color center electrons in the nanodiamonds. As the light from laser 4 is being transmitted in the suspension, the light would interact with the microdiamonds in the ensemble of microdiamonds and nanodiamonds. Light travelling through a microdiamond would be reflected and transmitted by the microdiamond and be distributed through the suspension.

[Claim 37] said light is applied by an optical laser (¶[0012]  In other embodiments, the optical light source may include at least one of a laser configured to direct light at about 538 nm or a light emitting diode (LED).).

[Claim 39] 13C for subsequence MRI imaging (¶[0269] In hyperpolarized MRI, metabolic molecules, such as pyruvate endogenous to the body, are placed in a polarizer that enhances the .sup.13C spin polarization, and thus, their magnetic resonance (MR) signal. Polarized molecules may then be injected to patients before undergoing imaging by standard MRI, which can detect and track the hyperpolarized molecules in the patient.) is provided by way of a further chemical composition which is present within said suspension (Fig 6B; ¶[0078] Preferably, the particles are part of a liquid. More preferably,… the particles are part of a liquid suspension, either as part of a material suspended in a suspensory agent…), and wherein the further chemical composition which is present within said suspension is a pyruvate (¶[0143] For example, FIG. 6B illustrates an exemplary experimental setup may comprise a solution of pyruvate particles 1 with a  suspension of nanodiamonds 9 containing color centers 8, such as NV centers.).

[Claim 42] the microwave is a pulsed microwave field (¶[0092] The external microwave field or radio frequency (RF) field may be continuous or pulsed.).

[Claim 43] the light is provided by a pulse laser (¶[0146] Electron spins associated with NV centers can be polarized either by the application of short laser pulses).

[Claim 44] the light is pulsed light (¶[0146] Electron spins associated with NV centers can be polarized either by the application of short laser pulses).

[Claim 45] the light is monochromatic (¶[0012]  In other embodiments, the optical light source may include at least one of a laser configured to direct light at about 538 nm or a light emitting diode (LED).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz ‘175 in view of Chen et al. ("Optical hyperpolarization of 13C nuclear spins in nanodiamond ensembles"; Pub. Date November 18, 2015; Physical Review B; 92(18); 184420-1; herein Chen).
Schwartz '175 does not teach:
13C for subsequence MRI imaging is derived from the first plurality of particulates.
However, Chen teaches:
13C for subsequence MRI imaging (p[1]  Indeed, hyperpolarized 13C based MRI has shown exciting potential for in vivo applications, especially for metabolic imaging [5–7].) is derived from the first plurality of particulates (nanodiamonds, p[1] Long-lived hyperpolarization has been demonstrated in silica nanoparticles [14] and nanodiamonds [15,16], using standard DNP protocols, i.e., transferring the high thermal electron spin polarization at cryogenic temperatures in a strong external magnetic field to nuclei. Nanodiamonds in particular offer exciting possibilities as novel hyperpolarized probes. In addition to excellent biocompatibility [17], the possibility for surface functionalization and nuclear-spin-relaxation time of several minutes [18], nanodiamonds contain crystal point defects with unique optical and magnetic properties. Amongst these the negatively charged nitrogen-vacancy (NV) center stands out as its electron spin can be polarized over 95% within microseconds by optical pumping while exhibiting a relaxation time in the millisecond range even at room temperature [19].).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schwartz '175 in view of Chen by having 13C for subsequence MRI imaging is derived from the first plurality of particulates because nanodiamonds have long-lived hyperpolarization, biocompatibility, and have nitrogen vacancies that can be polarized over 95% within microseconds by optical pumping while exhibiting a relaxation time in the millisecond range even at room temperature as taught by Chen (p[1]).

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz '175 in view of Schwartz et al. (US Pre-Grant Pub 2022/0018915 A1, Provisional Application Filing date 11/21/2018, herein Schwartz '915).
Regarding Claim 40, Schwartz ‘175 teaches:
leaving the hyperpolarized further chemical composition for injection into the human body for MRI imaging (¶[0269] In hyperpolarized MRI, metabolic molecules, such as pyruvate endogenous to the body, are placed in a polarizer that enhances the .sup.13C spin polarization, and thus, their magnetic resonance (MR) signal. Polarized molecules may then be injected to patients before undergoing imaging by standard MRI, which can detect and track the hyperpolarized molecules in the patient.).
Schwartz ‘175 does not explicitly teach the filtering out of the nanodiamonds and microdiamonds from the hyperpolarized pyruvate:
after the enhancing polarization of 13C the first plurality of particulates and the second plurality of particulates are filtered out of the suspension
However, Schwartz ‘915 teaches:
after the enhancing polarization of 13C (The target material, ¶[0005] In accordance with the present disclosure, a method is provided for forming a target material. The target material can be a hyperpolarized NMR or MRI target material.; ¶[0052] In some embodiments the target material can include molecules of one or more of: urea, pyruvic acid, pyruvates) the first plurality of particulates and the second plurality of particulates (The compound, ¶[0005] The compound can be selected to have, under optical radiation, electron spins exceeding 10% polarization.; ¶[0047] In some embodiments, the compound can contain a trace amounts of paramagnetic impurities... In certain embodiments, some paramagnetic impurities can be optically hyperpolarized, for example diamonds with nitrogen-vacancy defects... For example, the compound can be composed of micro- or nano-particles) are filtered out of the suspension (¶[0201] Separation or extraction of the target molecules from the compound preferably can be performed in close proximity to the MRI or NMR device, as the relaxation time of the target material is typically short, for example on the order of a few minutes or several seconds. In some embodiments, the target material can be used (e.g., injected or probed) in the liquid state. In these cases, the mixture of compound and target material can be dissolved before the extraction of the target molecules. In some embodiments, the dissolution step can be performed by heating the mixture or by introducing an additional solvent which dissolves the target material. In various embodiments of the invention, the compound can be separated from the solution by filtering out particles of the compound (e.g., using mechanical filtration with commercial sterility filters, or the like) or by centrifuging the mixture and removing the particles of the compound.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schwartz '175 in view of Schwartz '915 by having after the enhancing polarization of 13C the first plurality of particulates and the second plurality of particulates are filtered out of the suspension because separating the polarized pyruvate from the nanodiamonds allows the pyruvate to be used in the hyperpolarized MRI operation and removes contaminants as taught by Schwartz ‘915 (¶[0058] [0075]).

Claim 41 is rejected on the same grounds as Claim 40. Schwartz ‘175 teaches hyperpolarized pyruvate being injected into the body in ¶[0269].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        07/13/2022


/LEE E RODAK/Primary Examiner, Art Unit 2868